140 Ga. App. 195 (1976)
230 S.E.2d 345
RADFORD
v.
THE STATE.
52525.
Court of Appeals of Georgia.
Submitted September 20, 1976.
Decided October 26, 1976.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Carole E. Wall, Assistant District Attorneys, for appellee.
BELL, Chief Judge.
The defendant was convicted of theft by taking. Held:
1. The indictment alleged that defendant was known by several aliases. At trial defendant orally objected to the jury being informed of the allegations concerning an alias on the grounds that it placed the defendant's character in issue. It is permissible in Georgia for a grand jury to allege in an indictment that the defendant has been known under several aliases, which allegations are made for the purpose of proper identification. Andrews v. State, 196 Ga. 84 (26 SE2d 263). Further, we know of no authority which grants to a trial judge the discretionary power to strike or otherwise prevent a jury from hearing or seeing the allegations pertaining to an alias on the ground that it places the defendant's character in issue.
2. Defendant also maintains that error was committed by the use of the aliases in connection with the allegations in the indictment that defendant had also violated the recidivist statute. This issue was not raised and ruled on during trial and it will not be considered on appeal. Sanders v. State, 134 Ga. App. 825 (216 SE2d 371).
3. The court charged the jury on asportation. It is contended that the words with "intent to steal" should have been included in this part of the charge. There is no merit to this argument as elsewhere in the charge the jury was instructed that an intent to commit theft was an essential element of the crime charged; and that the asportation or taking of the property must be with the *196 intention of depriving another of his property.
Judgment affirmed. Clark and Stolz, JJ., concur.